Per Curiam.

A corporate employer seeks to recover damages alleged to have been sustained by it on account of disabling personal injuries suffered by a difficult-to-replace employee responsible for product design and development. The allegation is that the injuries to the employee were caused by defendant-respondent’s negligence in the operation of a private aircraft in which the employee was flying as a passenger for hire.
Defendant-respondent’s motion to dismiss was properly granted. An employer has no right to recover damages sustained when one of its employees is injured in consequence of the negligence of a third party. Woodward v Washburn (3 Denio 369) (even to the extent that it remains good law), relied on by appellant, is not sufficiently in point.
The order of the Appellate Division should be affirmed.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Fuchsberg concur in Per Curiam opinion; Judge Cooke taking no part.
Order affirmed, with costs.